                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

ERIC T. GOODSON,                             )
                                             )
                     Petitioner,             )
                                             )
v.                                           )   Case No. CIV-21-00222-JD
                                             )
STATE OF OKLAHOMA and                        )
JASON HICKS,                                 )
                                             )
                     Respondents.            )

           ORDER ADOPTING REPORT AND RECOMMENDATION
       Before the Court is the Report and Recommendation of United States Magistrate

Judge Suzanne Mitchell entered on May 12, 2021, recommending that the Court dismiss

Petitioner Eric T. Goodson’s Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254

[Doc. No. 1] for failure to exhaust available state judicial remedies. [Doc. No. 8]. Judge

Mitchell advised Petitioner that he may file an objection to the Report and

Recommendation with the Clerk of Court by June 2, 2021, and that failure to timely

object to the Report and Recommendation waives the right to appellate review of both

factual and legal issues contained in the Report and Recommendation. Id. at 7; see also

Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).

       Petitioner did not timely file an objection to the Report and Recommendation or

request an extension of time to do so.1 The Court notes that its attempt to serve Petitioner


       1
         The Court did receive a letter from Shane J. Kirk, an inmate at the Stephens
County Jail purporting to have authority to respond to the Report and Recommendation
on Petitioner’s behalf. [See Doc. No. 10]. Mr. Kirk is neither a party nor Petitioner’s
attorney and therefore may not file an objection on Petitioner’s behalf. See 28 U.S.C.
with the Report and Recommendation at his address of record failed. [See Doc. No. 9].2

However, it is Petitioner’s responsibility to notify the Court of any change of address, and

“[p]apers sent by the court will be deemed delivered if sent to the last known address

given to the court.” LCvR5.4(a); see Theede v. U.S. Dep’t of Labor, 172 F.3d 1262, 1267

(10th Cir. 1999) (“The parties are far better situated to know of any errors in their address

information, thus, they bear the burden of filing notice of a change of address . . . . The

fact [plaintiff] is acting pro se does not eliminate this burden.”).

       For the reasons stated in the Report and Recommendation, the Court ACCEPTS

and ADOPTS the Report and Recommendation [Doc. No. 8] and DISMISSES

Petitioner’s Petition for Writ of Habeas Corpus.

       Under Rule 11(a) of the Rules Governing Section 2254 Cases in the United States

District Courts, “[t]he district court must issue or deny a certificate of appealability when

it enters a final order adverse to the applicant.” To obtain a certificate of appealability,

Petitioner must make “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). Petitioner can satisfy this standard by demonstrating that jurists of

§ 636(b)(1)(C) (allowing “any party” to serve and file written objections); Fed. R. Civ. P.
72(b)(2) (same). Cf. 28 U.S.C. § 1654; Fymbo v. State Farm Fire & Cas. Co., 213 F.3d
1320, 1321 (10th Cir. 2000) (“A litigant may bring his own claims to federal court
without counsel, but not the claims of others.”).
       In any case, Mr. Kirk’s letter does not raise any specific objections to Judge
Mitchell’s finding that Petitioner has not exhausted available state remedies. See also 28
U.S.C. § 2254(b)(1), (c). Accordingly, the letter does not trigger the Court’s obligation to
conduct a de novo review of the Report and Recommendation. See id. § 636(b)(1)(C).
       2
          The Court notes that Petitioner filed a notice of change of address on May 7,
2021; however, the notice stated “Oklahoma D.O.C.” for new address and prisoner ID
number was “unknown at this time.” The notice did not provide a mailing address, city,
state, or zip code. [See Doc. No. 6].

                                               2
reason could debate whether the petition should have been resolved in a different manner

or that the issues presented are adequate to deserve encouragement to proceed further.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Gonzalez v. Thaler, 565 U.S. 134,

140–41 (2012). After considering this Order, the Report and Recommendation, and the

record, the Court finds that reasonable jurists could not debate the Court’s determinations

that Petitioner’s habeas petition is subject to dismissal because he failed to exhaust

available state remedies. Because Petitioner cannot make the required showing under the

statute and Supreme Court precedent, the Court declines to issue a certificate of

appealability.

       IT IS SO ORDERED this 30th day of June 2021.




                                              3
